Title: To James Madison from Hans Rudolph Saabye, 11 September 1802
From: Saabye, Hans Rudolph
To: Madison, James


					
						Sir
						Copenhagen ye. 11 Sept 1802. 
					
					I had last the pleasure of addressing you on the 26th. March.  The two points therein mentioned, have 

since been settled favourably, as well with respect to the importation of Sugars in American bottoms, as 

to the Ship Hercules wrecked at the Elb.  The Sugars are only to pay 1 pC more, when imported in 

American Ships, than when imported in Danish, and the Government has given up its claim, to one third 

of the Goods saved from the Hercules.  I take the Liberty of inclosing the Semi-annual List of the Ships, 

that have passed the Sound.
					Though trade has been very dull, since the Peace, this market has been the best in Europe, 

and several of the Ships bound for this place, have made great Voyages, particularly when loaded with 

Rice and Rum.  Inclosed I have the pleasure of handing you a Price-current of our market, and 

recommending myself to your favour, I have the honor to be Sir! Your mo. obedt. hble. Servt.
					
						H. R. Saabye
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
